ACCEPTED
                                                                            03-14-00528-CR
                                                                                    5500648
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                        6/1/2015 8:34:27 PM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                         NO. 03-14-00528-CR

                    IN THE COURT OF APPEALS               FILED IN
                                                   3rd COURT OF APPEALS
                             FOR THE                   AUSTIN, TEXAS
          THIRD SUPREME JUDICIAL DISTRICT OF TEXAS 6/1/2015 8:34:27 PM
                            AT AUSTIN                JEFFREY D. KYLE
                                                           Clerk
_________________________________________________________________

                          NO. 12-0465-K277

                   IN THE 368th DISTRICT COURT
                 OF WILLIAMSON COUNTY, TEXAS
__________________________________________________________________

                   JAMES ALAN WEATHERFORD,
                          APPELLANT

                                  V.

                         STATE OF TEXAS,
                            APPELLEE
_________________________________________________________________

               MOTION FOR LEAVE TO WITHDRAW
__________________________________________________________________


                                 DAL RUGGLES
                                 SBN: 24041834
                                 LAW OFFICE OF DAL R RUGGLES
                                 1103 NUECES ST.
                                 AUSTIN, TEXAS 78701
                                 PH: (512) 477-7991 FAX:(512) 477-3580
                                 DAL@RUGGLESLAW.COM

                                 ATTORNEY FOR APPELLANT
                                 ON APPEAL ONLY
TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW, Dal Ruggles, court appointed attorney for Appellant on

appeal and would show the court the following:

                                         I.

      Appellant was charged by indictment on June 7, 2012 in Cause No. 12-

0465-K277 with 9 counts of possession with intent to promote child pornography

and 15 counts of possession of child pornography. On July 21, 2014, Appellant

entered a plea of guilty to counts 1-9 to the lesser-included charge of possession of

child pornography and counts 10-24 in the indictment charging possession of child

pornography.    Appellant’s plea was given open to the court with no agreed

recommendation as to punishment.

                                               II.

      A punishment hearing was held on July 23, 2014. At the culmination of the

hearing the trial judge found Appellant guilty on counts 1-24 of possession of child

pornography and assessed a sentence of 5 years imprisonment on each count to run

concurrently.

                                        III.

      The undersigned attorney was appointed to represent appellant in the appeal

of this case. The undersigned attorney has made a conscientious examination of

the case and determined that there are no meritorious points of error that can be



                                          2
raised on appeal. He has prepared an “Anders” brief that he is tendering along

with this Motion For Leave to Withdraw. The undersigned attorney has sent

Appellant a copy of the “Anders” brief along with a copy of this Motion for Leave

to Withdraw.

                                        IV.

      The undersigned attorney has also sent Appellant a certified letter telling

him that his review of the case has shown that there are no meritorious issues

which can be argued on appeal and informing him that he now has an opportunity

to ask to review the record in this case and file his own pro se brief. He has

informed Appellant that he has thirty days to file a pro se brief and/or motion for

extension of time to file his pro se brief. He has also informed Appellant that

should he choose to invoke his right to review the appellate record pro se he must

send a motion requesting pro se access to the appellate record to the court of

appeals within ten days of the date of the letter from appellant counsel. An

Appellant’s Motion for Pro Se Access to the Appellate Record lacking only

Appellant’s signature and date has been forwarded to Appellant as well.

                                     PRAYER

      The undersigned attorney on appeal asks this Court to grant his motion to

withdraw, file his Ander’s brief and allow Appellant the opportunity to review the

record and file his own pro se brief on appeal.



                                          3
                                               Respectfully submitted,



                                               /s/ Dal Ruggles_______________
                                               Dal Ruggles
                                               Attorney at Law
                                               1103 Nueces St.
                                               Austin, Texas 78701
                                               Telephone: (512) 477-7991
                                               Facsimile: (512) 477-3580
                                               SBN: 24041834


                                               ATTORNEY FOR APPELLANT
                                               JAMES ALAN WEATHERFORD




                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this Motion For Leave to

Withdraw was delivered, via e-file, to the Williamson County District Attorney’s

Office and via first class mail to Appellant on this the 1st day of June, 2015.




                                               /s/ Dal Ruggles
                                               Dal Ruggles




                                           4